IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANGEL BARREIRO,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3764

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed December 1, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Angel Barreiro, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Tallahassee, for Respondent.


PER CURIAM.

      Upon consideration of petitioner’s response to the order of October 26, 2015, the

Court has determined that the petition for writ of certiorari failed to invoke the Court’s

jurisdiction in a timely manner.

      In order to invoke the Court’s jurisdiction in a timely manner, a petitioner must

file a petition for writ of certiorari within 30 days of rendition of the order on review.

Fla. R. App. P. 9.100(c)(1). Here, the Order Denying Mandamus Relief was rendered

by filing with the lower tribunal clerk on July 7, 2015. In order to invoke the Court’s
jurisdiction to review the order, the petition should have been filed no later than

August 6, 2015. The petition was filed four days later on August 10, 2015.

Accordingly, the petition is dismissed as untimely.

ROBERTS, C. J., SWANSON and MAKAR, JJ., CONCUR.




                                         2